FILE COPY




                                      CAUSE NO. 12-14-00266-CR
                                     IN THE COURT OF APPEALS
                            TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS


RAYMOND SMITH JR.,             }       APPEALED FROM 159TH DISTRICT COURT
APPELLANT

V.                                     }       IN AND FOR

THE STATE OF TEXAS,                    }       ANGELINA COUNTY, TEXAS
APPELLEE


                                                  ORDER

       Appellant is represented by Mr. John Tatum, appointed counsel. On February 23, 2015, the time
to file appellant’s brief expired without a brief or a motion for extension of time. TEX. R. APP. P.
38.6(a). Pursuant to TEX. R. APP. P. 38.8(b), counsel was notified on February 27, 2015, that his brief
was past due and was given until March 9, 2015, to file a brief or otherwise explain the delay. No
satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 38.8(b)(3), it is ORDERED that Honorable Paul E. White, Judge of
the 159th District Court of Angelina County, Texas, shall immediately conduct a hearing to determine
(1) whether the appellant still desires to prosecute his appeal; (2) whether the appellant is indigent and
either needs counsel appointed, or appellant’s counsel has abandoned the appeal; or (3) if the appellant
is not indigent, whether a brief has not been completed because retained counsel has either abandoned
the appeal or because appellant has failed to make necessary arrangements for filing a brief; and (4)
when appellant’s counsel anticipates that the appellant’s brief, if a brief is to be filed, will be completed.
       It is FURTHER ORDERED that the judge shall (1) make appropriate findings as to the above
set forth issues and (2) cause a record of the proceedings to be prepared.
                                                                                           FILE COPY



       It is ADDITIONALLY ORDERED that once findings are made as to the above set forth issues,
if appellant is indigent, the judge shall (1) take such measures as may be necessary to assure appellant’s
effective representation, which may include the appointment of new counsel and (2) make
recommendations to this Court regarding a proper filing date for the appellant’s brief.
       It is FINALLY ORDERED that the supplemental clerk’s record (including any orders and
findings) and the reporter’s record of said hearing be filed with the Clerk of this Court on or before
April 13, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 12th day of March
2015, A.D.
                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk